IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NORAL OSWALD SCOTT,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1462

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed June 2, 2017.

An appeal from an order of the Circuit Court for Santa Rosa County.
Ross M. Goodman, Judge.

Noral Oswald Scott, pro se, Appellant.

Andy Thomas, Public Defender, Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Tallahassee Bureau Chief,
Criminal Appeals, Office of the Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.